                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KERA EVANS,                                         Case No. 18-cv-02716-SI
                                   8                      Petitioner,
                                                                                             ORDER STAYING CASE
                                   9               v.
                                                                                             Re: Dkt. No. 14
                                  10     JENKINS,
                                  11                      Respondent.

                                  12
Northern District of California
 United States District Court




                                  13             Respondent requests a stay of this case due to the lapse in appropriations for the U.S.

                                  14   Department of Justice, and requests that the stay remain in place until after Congress restores

                                  15   funding for the U.S. Department of Justice. Upon due consideration, the request is GRANTED.

                                  16   Docket No. 14. This case is now STAYED until the day after Congress restores funding for the

                                  17   U.S. Department of Justice. Within twenty-one days of Congress restoring funding for the U.S.

                                  18   Department of Justice, respondent must file his answer to the petition. Within thirty days of receipt

                                  19   of respondent’s answer, petitioner must file her traverse in support of her petition for writ of habeas

                                  20   corpus.

                                  21             IT IS SO ORDERED.

                                  22   Dated: January 10, 2019

                                  23                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
